Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 were previously pending and subject to the non-final office action mailed May 25th, 2022. In the Response, submitted August 16th, 2022, claims 1, 14, and 18 were amended and no new matter was added. Therefore, claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on August 16th, 2022, have been fully considered and each argument will be respectfully address in the following Final Office Action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 10-17 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-2, 4-15,17-19 and 21-23 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 13 of this Final Office Action. 
	On pages 11-12 of the Response the Applicant submits the following:
	“The Office Action alleges that each limitation of Claim 1 is “directed towards a mental process” […] Applicant respectfully submits that Claim 1 first facilitates identification, classification, and prioritization of candidate stopping spots, reserved delivery stops, a generic parking spots, or a non-parking spot. If a first choice stopping spot is unavailable, system 100 identifies the second best stopping spot. This is achieved by using computer visioning, which is clearly separate and distinct from human mental work […]. 
	Further removed from the realm of the human mind, is the claim language utilizing sensors on the vehicle to determine the vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items. Moreover, the one or more map attributes are obtained from a map data. The human mind does not access map attributes from a map database”. 
	The Examiner respectfully disagrees that the amended independent claims do not recite a mental process. The independent claims, as amended, recite features for “determining […] a vehicle location of a delivery vehicle”, “determining one or more candidate stopping locations based on the vehicle location”, “prioritizing one or more candidate stopping location […] based on one or more map attributes […] obtained […]”, “selecting a stopping location from among the one or more candidate stopping locations based on availability […]”. Accordingly, the independent claims are directed towards gathering/collecting information associated with the location of a delivery vehicle and one or more map attributes, determining candidate stopping location based on the delivery vehicle location, prioritizing candidate stopping locations based on the map attributes, and selecting a stopping location based, at least partially, on availability associated with the stopping locations. These steps recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)).  The location sensor (for determining a vehicle location) and computer visioning (for obtaining availability information) are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the steps for retrieving information from a memory, such as retrieving map attribute information from a map database, are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). The Examiner further notes “Claims can recite a mental process even if they are claimed as being performed on a computer […] examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process” (MPEP 2106.04(a)(2)(III)(C)).
 
	On pages 12-13 of the Response, the Applicant argues the following:
	“The ability to re-optimize a list of delivery items for a given stopping location based on the latest available information would exceed the cognitive ability of even the most experienced delivery driver, and further, would produce an optimum delivery plan in spite of an inexperienced delivery driver. The combination of limitation in claim 1, as amended, are more than a list of abstract ideas and provide a practical and tangible result in accordance with MPEP 2106.05(e) that would not be achievable with dynamic processing of the delivery related information”.
	
	The Examiner respectfully disagrees that the claims, as currently drafted, do not recite a mental process and reflects a practical application of the abstract idea. The independent claims, as currently drafted, similarly recite the following features:
determining […] a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items, determining one or more candidate stopping locations based on the vehicle location, 
prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations, wherein the one or more map attributes […] classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot; 
select a stopping location from among the one or more candidate stopping locations based on […]  processing static and dynamic data sets, comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, or a combination thereof. 
determining a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location;
generating a delivery route […] starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; and
producing a list of the subset of the plurality of delivery items and the corresponding delivery route as an output. 
 
	Each of these limitations, as drafted, are considered to recite steps and features that could be practically performed by a human using mental steps. Further, the Examiner notes “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)). Accordingly, each of the limitations identified above are directed towards a mental process. In particular, these limitations recite concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Although the independent claims recite a processor, navigation routing engine, sensors, and a device for performing the limitations identified above, the Examiner further notes “Claims can recite a mental process even if they are claimed as being performed on a computer […] examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process” (MPEP 2106.04(a)(2)(III)(C)). The processor, navigation routing engine, sensors, and device recited in the independent claims are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).  The Examiner notes that the “courts have also identified limitations that did not integrate a judicial exception into a practical application:  Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer […] Adding insignificant extra-solution activity to the judicial exception” (see MPEP 2106.04(d)(I)). Accordingly, the claims do not recite any additional elements that integrate the recited abstract ideas into a practical application. 
	In addition to reciting a mental process, each of the claim limitations identified above recite certain methods of organizing human activity (see MPEP 2106.04 (a)(2)(II). In particular, the limitations directed towards determining a subset of delivery items to be delivered by a delivery means (such as a delivery person), generating a delivery route, and producing a list of the subset of a plurality of delivery items and the corresponding delivery route as an output recites concepts of commercial interactions in the form of business relations and managing personal behavior in the form of generating rules or instructions to be followed by a delivery person (see MPEP 2106.04 (a)(2)(II)). 

	On page 13 of the Response, the Applicant “submits that producing a prioritized list of stopping spot and an optimum list of delivery items associated with each stopping spot, based on and in combination with the static and dynamic datasets as previously discussed cannot practically be performed in the human mind. Therefore, Claim 4 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 4 does not recite a mental process.  A human, using mental steps, would be reasonably capable of producing a prioritized list of at least one candidate stopping location for recommending, selecting a (or the singular) candidate stopping location based on static and dynamic data sets (weather information, traffic information, delivery item information, etc.), and producing a list of a subset of the plurality of delivery items associated with the stopping location. As discussed above, these limitations recite concepts of observation, collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Furthermore, the limitations of claim 4 directed towards determining one or more respective subset of the plurality of delivery items for the one or more candidate stopping locations and presenting the one or more respective subsets of the plurality of delivery items or the candidate stopping location recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On pages 13-14 of the Response, the Applicant “submits that consideration of one or more delivery capabilities in combination with the static dynamic datasets as previously discussed, cannot practically be performed in the human mind. Therefore Claim 6 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 6 does not recite a mental process. A human, using mental steps, would be reasonably capable of considering one (even a plurality) delivery capability of a delivery means in combination with static and dynamic data sets (including one of weather information, traffic information, delivery item information, etc.). in particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On page 14 of the Response, the Applicant “submits that recipient availability attributes in combination with static and dynamic datasets as previously discussed, cannot be practically performed in the human mind”. The Examiner respectfully disagrees that claim 7 does not recite a mental process. A human, using mental steps, would be reasonably capable of collecting and considering availability data of one or more recipients (such as historical availability data or real-time availability data) when determining a subset of delivery items to be delivered from a stopping location. In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).


	On pages 14-15 of the Response, the Applicant “submits that optimizing the operation of a navigation routing engine as a cost function or loss minimization function of delivery distance, a delivery time or a combination thereof by itself is more than can be practically performed in the human mind, and certainly, when considered in combination with the static and dynamic datasets as previously discussed, cannot be practically be performed in the human mind. Therefore Claim 9 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 9 does not recite a mental process. Claim 9 recites a navigation routing engine (considered an additional element that is a generic computing component to apply the abstract idea) that merely uses a delivery distance, a delivery time, or combination thereof as a cost function. A human, using mental steps, would be reasonably capable of using a delivery distance, a delivery time, or combination thereof as a cost function. Further, a human, using mental steps, would be capable performing the features of claim 9, even when considered in combination with the static and dynamic datasets (comprising one of weather information, traffic information, delivery item information, etc.).  In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On pages 15 of the Response, the Applicant “submits that consideration of a stopping time restriction associated with the selected stopping spot in combination with the static and dynamic datasets as previously discussed, cannot practically be performed in the human mind. Therefore, Claim 10 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 10 does not recite a mental process. A human, using mental steps, would be reasonably capable of considering a stopping time restriction associated with a selected stopping spot in combination with static and dynamic data sets (including one of weather information, traffic information, delivery item information, etc.). In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On page 15 of the Response, the Applicant “submits that consideration of the delivery means in combination with the static and dynamic datasets as previously discussed, cannot practically be performed in the human mind. Therefore, Claim 11 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 11 does not recite a mental process. A human, using mental steps, would be reasonably capable of considering a delivery means in combination with static and dynamic data sets (including one of weather information, traffic information, delivery item information, etc.). In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On page 16 of the Response, the Applicant “submits that consideration of the one or more delivery capability attributes in combination with the static and dynamic datasets as previously discussed, cannot practically be performed in the human mind. Therefore, Claim 12 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 12 does not recite a mental process. A human, using mental steps, would be reasonably capable of considering one (or even a plurality) delivery capability attribute in combination with static and dynamic data sets (including one of weather information, traffic information, delivery item information, etc.). In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On page 16 of the Response, the Applicant “submits that consideration of the delivery service level of the plurality of delivery items in combination with the static and dynamic datasets as previously discussed, cannot practically be performed in the human mind. Therefore, Claim 13 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 13 does not recite a mental process. A human, using mental steps, would be reasonably capable of considering a delivery service level associated with a plurality of delivery items in combination with static and dynamic data sets (including one of weather information, traffic information, delivery item information, etc.). In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

	On page 16 of the Response, the Applicant “submits that consideration of minimizes a delivery cost function based on a delivery distance and/or a delivery time in combination with the static and dynamic datasets as previously discussed, cannot practically be performed in the human mind. Therefore, Claim 21 does not recite a mental process […]”. The Examiner respectfully disagrees that claim 21 does not recite a mental process. A human, using mental steps, would be reasonably capable of minimizing a delivery cost function based on a delivery distance and/or a delivery time. Further, a human, using mental steps, would be capable performing the features of claim 21, even when considered in combination with the static and dynamic datasets (comprising one of weather information, traffic information, delivery item information, etc.).  In particular, these features recite concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). As previously noted above, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (MPEP 2106.04(a)(2)(III)) and “Claims can recite a mental process even if they are claimed as being performed on a computer” (MPEP 2106.04(a)(2)(III)(C)).

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 17-19 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1, 2, 4, 6, 8, 11-12, 14-15, 17-19, and 22 have been fully considered and are moot in view of the amended §103 rejection that may be found starting on page 31 of this final office action. 

	On pages18-19 of the Response, the Applicant “submits that step of Applicant’s Claim 1, as amended […] is not disclosed by Luckay, Nishikawa, or Sasidharan, either alone or in combination […]  Applicant respectfully suggests that Claims 1, as amended, is patentable”. In view of the amendments to claim 1, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 31 of this final office action.

	Further, on page 119 of the Response, the Applicant submits that “responses to the rejections of Claim 1 shall apply in their entirety to Claims 14 and 18”; “Applicant respectfully suggests that Claims 4, 6, 7, 9-13, 17, 19, 21, and 23-28 are patentable as they all depend, directly or indirectly, from one of Claims 1, 14, and 18”. In view of the amendments and newly added claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 that may be found starting on page 31 herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1, 4, 6-7,9-13, and 21 are directed to a method (i.e. a process), claims 14, 17, and 23-28 are directed to an apparatus (i.e. a machine), and claims 18-19 are directed to a computer-readable medium (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 recite steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1, in part, recites:
Determining […] a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining one or more candidate stopping locations based on the vehicle location;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations, wherein the one or more map attributes […] classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	 
Selecting a stopping location from among the one or more candidate stopping locations based on availability […] and based on processing static and dynamic data sets, comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, or a combination thereof;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determining a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location […]; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).	

Generating a delivery route […] starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

Producing a list of the subset of the plurality of delivery items and the corresponding delivery route as an output.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).

	Therefore, claim 1 and claims 4, 6-7,9-13, and 21, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea. 

	Claim 4 recites, in part, “determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations and presenting […] the or more respective subsets of the plurality of delivery items, the one or more candidate stopping locations, or a combination thereof”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 6 recites, in part, “wherein the one or more delivery capabilities include a maximum total package size, a maximum number of items, a maximum weight, or a combination thereof to be carried by the delivery means in the load”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “wherein the subset of the plurality of delivery items is determined based further on availability data for one or more recipient, and wherein the availability data indicates a historical availability, a real-time availability, or a combination thereof of the one or more recipients to receive a delivery item”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

	Claim 9 recites, in part, ”[…] uses a delivery distance, a delivery time, or a combination thereof as a cost function”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part, “wherein the subset of the plurality of delivery items is further based on a stopping time restriction associated with the selected stopping location”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 11 recites, in part, “wherein the delivery means includes at least one delivery person, at least one delivery drone, or a combination thereof”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).

	Claim 12 recites, in part, “wherein the one or more delivery capability attributes includes an availability of a delivery aid, and wherein the subset of the plurality of the delivery items is further determined based on the availability of the delivery aid”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 13 recites, in part, “wherein the subset of the plurality of delivery items is further determined based on a delivery service level of the plurality of delivery items”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	Claim 21 recites, in part, “wherein the selected stopping location minimizes a delivery cost function based on a delivery distance and/or a delivery time”. This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 14 recites, in part: 
Determine […] a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determine one or more candidate stopping locations based on the vehicle location;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Prioritize the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations, wherein the one or more map attributes […] classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	 
Select a stopping location from among the one or more candidate stopping locations based on availability […] and processing static and dynamic data sets, comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, or a combination thereof;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determine a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location […]; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).	

Generate a delivery route […] starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

Generate a list of the subset of the plurality of delivery items and the corresponding delivery route as an output.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).

	Therefore, claim 14 and claims 17, and 23-28, by virtue of dependence, recite an abstract idea. Further, the following claims recite an additional abstract idea.
		
	Claim 17 recites limitations that are substantially similar and analogous to those recited in claim 4. Thus, claim 17 recites the same abstract ideas as discussed above with regards to claim 4.
	Claim 23 recites limitations that are substantially similar and analogous to those recited in claim 21. Thus, claim 23 recites the same abstract ideas as discussed above with regards to claim 21.
	Claim 24 recites limitations that are substantially similar and analogous to those recited in claim 6. Thus, claim 24 recites the same abstract ideas as discussed above with regards to claim 6.
	Claim 25 recites limitations that are substantially similar and analogous to those recited in claim 7. Thus, claim 25 recites the same abstract ideas as discussed above with regards to claim 7.
	Claim 26 recites limitations that are substantially similar and analogous to those recited in claim 9. Thus, claim 26 recites the same abstract ideas as discussed above with regards to claim 9.
	Claim 27 recites limitations that are substantially similar and analogous to those recited in claim 10. Thus, claim 27 recites the same abstract ideas as discussed above with regards to claim 10.
	Claim 28 recites limitations that are substantially similar and analogous to those recited in claim 11. Thus, claim 28 recites the same abstract ideas as discussed above with regards to claim 11.

	Claim 18, in part, recites:
Determining […] a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of observation and collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Determining one or more candidate stopping locations based on the vehicle location;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations, wherein the one or more map attributes […] classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).
	 
Selecting a stopping location from among the one or more candidate stopping locations based on availability […] and processing static and dynamic data sets, comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, or a combination thereof;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

Determining a subset of the plurality of delivery items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means, wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location […]; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).	

Generating a delivery route […] starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).	

Producing a list of the subset of the plurality of delivery items and the corresponding delivery route as an output.
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, the limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)).

	Therefore, claim 18 and claim 19, by virtue of dependence, recite an abstract idea. 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	Claims 1, 4, 6-7,9-13, and 21 recite additional elements of one or more processors, a location sensor for determining a vehicle location, a map database, computer visioning for obtaining information, a navigation routing engine to generate a delivery route, one or more sensors of a delivery vehicle and a device associated with the delivery vehicle for determining that a delivery vehicle has stopped, features for retrieving information from a memory (obtaining map attributes from a map database), and transmitting data over a network (transmitting the subset of the plurality of delivery items as an output). The one or more processors, location sensor, map database, computer visioning, navigation routing engine, sensors, and device associated with the delivery vehicle are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for retrieving information from a memory and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 4 recites the additional element of a user interface for depicting the one or more respective subsets of the plurality of delivery items. The user interface is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).


	Claims 14, 17, and 23-28 recite the additional elements of a processor, memory including computer program code for one or more programs, a location sensor for determining a vehicle location, a map database, computer visioning for obtaining information, a navigation routing engine to generate a delivery route, one or more sensors of a delivery vehicle and a device associated with the delivery vehicle for determining that a delivery vehicle has stopped, features for retrieving information from a memory (obtaining map attributes from a map database), and transmitting data over a network (transmitting the subset of the plurality of delivery items as an output).  The processor, memory, location sensor, map database, computer visioning, navigation routing engine, sensors, device associated with the delivery vehicle, and computer program code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for retrieving information from a memory and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 18-19 recite the additional elements of a navigation routing engine to generate a delivery route, a location sensor for determining a vehicle location, a map database, computer visioning for obtaining information, one or more sensors of a delivery vehicle and a device associated with the delivery vehicle for determining that a delivery vehicle has stopped, transmitting data over a network (transmitting the subset of the plurality of delivery items as an output), features for retrieving information from a memory (obtaining map attributes from a map database), a processor, and a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform the functions of the claimed invention.  The processor, non-transitory computer-readable storage medium, location sensor, map database, computer visioning, navigation routing engine, sensors, and device associated with the delivery vehicle are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for retrieving information from a memory and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
 
	Accordingly, the one or more processors, non-transitory computer-readable medium, memory, computer program code, user interface, location sensor, map database, computer visioning, one or more sensors, device associated with a delivery vehicle, navigation routing engine, features for retrieving information from a memory, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 are merely left with one or more processors, non-transitory computer-readable medium, memory, computer program code, user interface, location sensor, map database, computer visioning, one or more sensors, device associated with a delivery vehicle, navigation routing engine, features for retrieving information from a memory, electronically storing data, and features for transmitting data over a network.
	Claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network, retrieving information from a memory, and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, retrieving information in a memory, and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The one or more processors, non-transitory computer-readable medium, memory, computer program code, user interface, location sensor, map database, computer visioning, one or more sensors, device associated with a delivery vehicle, and navigation routing engine are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Viewed as a whole, claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and insignificant extra-solution activity. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1, 4, 6-7,9-14, 17-19, 21, and 23-28 are rejected under 35 U.S.C § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 11-12, 14, 17-19, 24, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Sasidharan et al. U.S. Publication No. 2021/0090023, hereafter known as Sasidharan, in further view of Hicok et al. U.S. Publication No. 2019/0265703, hereafter known as Hicok. 

Claim 1: Luckay teaches the following:
[…] wherein the delivery vehicle carries a plurality of delivery items; determining one or more […] stopping locations […];
	Luckay teaches “A mothership 105 travels along the item delivery route 104” (¶ [0049]); “Along the item delivery route 104, the mothership 105 may deploy one or more autonomous delivery units 110 a-c. For example, the mothership 105 may come to a stop at a predetermined location along the item delivery route 104 for deployment” (¶ [0050]); “For example, the scheduling and control computer 755 may indicate to the mothership control computer 765, one or more stop locations to facilitate pick-up and/or delivery of items as indicated by one or more item transactions” (¶ [0082]); “FIG. 9 is an depiction of a mothership on an item delivery and pick-up route […] to execute a set of item transactions” (¶ [0088]); “the set of item transactions is divided into a first set of item transactions to be performed via manual or human delivery and/or pick-up methods, and a second set of item transactions to be performed by ADU delivery or pick-up” (¶ [0095]). 
	Thus, Luckay teaches a mothership that is configured to receive an indication of predetermined stop locations along a delivery route from which autonomous delivery units (ADUs) and human delivery agents may be deployed to perform deliveries included in a set of item transactions; equivalent to a delivery vehicle carrying a plurality of delivery items and determining one or more stopping locations. 

Determining a subset of the plurality of items to be delivered from the selected stopping location by a delivery means of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means;
	Luckay teaches “FIG. 11 is a flowchart depicting a process 1100 for dividing a set of item transactions into a first manual set of transactions and a second ADM assisted set of transactions” (¶ [0101]); “In block 1105 a number of ADUs available for delivery is determined […] ADUs in the freight bay 760 for example may periodically transmit a wireless signal allowing their presence in the freight bay to be detected. […] this wireless signal (or another) may further indicate the ADU's battery charge level and/or model number, and/or an indication of the ADU's range […] The scheduling and control computer 755 may then utilize the signals to determine the number of ADUs available for delivery” (¶ [0102]); “The range of each ADU may depend on the ADU model, battery capacity, battery charge state, weight of item to be delivered by the ADU” (¶ [0099]); “In block 1110, a subset of item transactions that can be performed by an ADU is determined […] In some aspects, each item transaction may include one or more characteristics associated with the item origin/destination associated with the transactions.” (¶ [0103]); “For example, these characteristics may include a number of steps that must be climbed or descended to reach the origin/destination, whether the origin/destination is wheel chair accessible, whether reaching the origin/destination requires manually or automatically opening of a gate, or other characteristics. In some aspects, block 1110 may determine whether the item transaction can be accomplished via an ADU based on one or more of these characteristics.” (¶ [0104]); “block 1015 may determine a second set of stops for the second set of item transactions” (¶ [0097]); “ the human carrier can deliver items which are too heavy or bulky for an ADU 910, and the ADUs 910 can deliver items which are smaller or lighter” (¶ [0092]). 

	Thus, Luckay teaches that a set of stops for delivering a second set of item transactions by ADUs from within the mothership may be determined, where a set of item transactions may initially be divided according to the characteristics of an item in the set of item transactions (such as an destination information, number of steps requires to reach destination, etc.), information about an ADU on the mothership (battery charger level, range, etc.), and a determination of whether an item transaction can be accomplished via one of the available ADUs based on one or more of the item characteristics. Further, Luckay teaches that items which are too heavy for an ADU may instead be assigned to a human carrier. Accordingly, the set of item transactions may be divided into a first set of item transactions to be delivered manually by a human carrier and a second set of item transactions that are to be delivered by an ADU, where the allocation of item transactions into each set is based on the capabilities of the ADU and human carrier. These features are equivalent to determining a subset of the plurality of items to be delivered from the stopping location by a delivery means (the human carrier or ADU) of the delivery vehicle in a load based, at least in part, on one or more delivery capability attributes of the delivery means.

Generating a delivery route, using a navigation routing engine, starting from […] the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; 
	Luckay teaches “The system 900 shows a delivery route 904 for a set of item transactions for delivery and/or pick-up at the delivery points 902 a-e. The mothership 905 begins the route at position 905 a.” (¶ [0088]); “memory 775 can store item and manifest information, including delivery point information for delivery points along a route, or to which items on the mothership 705 are to be delivered […]  including manifest information for these items, including origin, intended destination, item characteristics, etc […] The scheduling and control computer 755 and the mothership control computer 765 can be in communication with the memory 775 in order to plan routes, load ADUs 710 and dispatch ADUs 710 to the proper delivery points” (¶ [0083]); “the mothership 105 may stop at the first delivery point and deploy the ADUs 110 a-c along the delivery route 10” (¶ [0050]); “while the ADUs are out performing their assignments, the mothership may continue along an item delivery route” (¶ [0006]); “In block 1320, the ADU returns to the mothership […] the mothership location may be the same location from which the ADU departed the mothership in block 1310” (¶ [0114]); “mothership further comprises a mothership control computer, configured to autonomously control the mothership along the item route.” (¶ [0010]); ““The scheduling and control computer 755 may be configured to display a manifest on the manifest display 770” (¶ [0082]); “the manifest may be a human readable display, either in paper form or on an electronic display” (¶ [0089]); “portions of the manifest relating to the first set of item transactions may be displayed, to provide guidance to the human operator as to which items should be manually delivered and where. The manifest may also provide indications of the stop locations” (¶ [0100]).
	Thus, Luckay teaches a system configured to generate a route that includes delivery points/stopping points from which a human operator or ADU may be dispatched to deliver items from the mothership, where the generated route is provided to the mothership control computer such that the mothership may autonomously be controlled along the route; equivalent to using a navigation routing engine to generate a delivery route starting from the stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load.

Producing a list of the subset of the plurality of delivery items and the corresponding delivery route as an output. 
	Luckay teaches “generate a mothership manifest indicating the transactions in the first and second set; and communicate the item transactions in the second set to the one or more ADUs; and the one or more ADUs, each ADU configured to automatically: receive item information from the mothership; travel from the mothership to a location indicated by the item information” (¶ [0008]); “The ADU transactions may then be ordered, and a contiguous set of ADU transactions within the order may be selected for execution via an ADU” (¶ [0007]); “the scheduling and control computer 755 may transmit information to the ADU control computer 1215 regarding a particular item transaction […] The ADU control computer 1215 may then control the ADU 1210 to travel to the location indicated in the item transaction record 800 to deliver or pick up an item.  (¶ [0109]); “The scheduling and control computer 755 may be configured to display a manifest on the manifest display 770” (¶ [0082]); “the manifest may be a human readable display, either in paper form or on an electronic display” (¶ [0089]); “portions of the manifest relating to the first set of item transactions may be displayed, to provide guidance to the human operator as to which items should be manually delivered and where. The manifest may also provide indications of the stop locations” (¶ [0100]); “memory 775 can store item and manifest information, including delivery point information for delivery points along a route, or to which items on the mothership 705 are to be delivered […]  including manifest information for these items, including origin, intended destination, item characteristics, etc […] The scheduling and control computer 755 and the mothership control computer 765 can be in communication with the memory 775 in order to plan routes, load ADUs 710 and dispatch ADUs 710 to the proper delivery points” (¶ [0083]); “the mothership 105 may stop at the first delivery point and deploy the ADUs 110 a-c along the delivery route 10” (¶ [0050]); “ In block 1310, the ADU travels from a mothership to a location indicated by the item information. In some aspects, block 1310 may be performed by the ADU control computer 1315. For example, the ADU control computer 1315 may receive input from the GPS receiver indicating its current position. The ADU control computer 1315 may then command the ADU 110 to travel a route between the current position and the location indicated in the item information received in block 1305” (¶ [0112]). 
	Thus, Luckay teaches a feature for producing and displaying a human readable manifest (either in paper form or on an electronic display) that includes a first set of item transactions indicating which items should be manually delivered and guidance for where the items should be delivered. Further, the manifest may include an ordered second subset of item transactions for delivery by the ADU; equivalent to producing a list of the subset of the plurality of delivery items. Further, the system is configured to generate/plan routes that include delivery points/stopping points from which a human operator or ADU may be dispatched to deliver items from the mothership to their intended destinations; equivalent to producing the corresponding delivery route as an output. Further, the system is configured to communicate the second set of item transactions to the ADU, such that the ADU control computer can control the ADU to travel a route between the current position of the ADU and the intended destination; equivalent to producing the corresponding delivery route as an output.

	Luckay does not explicitly teach features for determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items, determining one or more candidate stopping locations based on the vehicle location, and selecting a stopping location from among one or more candidate stopping location based on processing static and dynamic data sets comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, or a combination thereof. Further, Luckay does not explicitly teach determining a plurality of delivery items dynamically based on detecting that the delivery vehicle has stopped at the selected stopping location, based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof. Further, Luckay does not explicitly teach generating a delivery route starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; and producing the corresponding delivery route as an output.

	However, Nishikawa teaches the following:
Determining a vehicle location of a delivery vehicle, by using at least one location sensor, wherein the delivery vehicle carries a plurality of delivery items; determining one or more candidate stopping locations based on the vehicle location;
	Nishikawa teaches “acquiring a current position of the delivery person, and […]  determining, as the delivery start point, a candidate for the delivery start point closest to the current position of the delivery person from among the candidates for the delivery start point” (¶ [0127] - ¶ [0128]); “among candidates for the delivery start point, a candidate for the delivery start point located closest to the current position of the delivery person is determined as the delivery start point” (¶ [0129]); “in the case where the delivery vehicle cannot be stopped at the delivery start point, a delivery start point whose distance from the current position is the second closest is employed, and thus the delivery person is allowed to stop the delivery vehicle at the easy-to-stop delivery start point which allows it to efficiently delivery packages.” (¶ [0131]); “a delivery person loads the package into a delivery vehicle at a delivery center” (¶ [0192]); “a delivery vehicle is stopped and packages are delivered on foot to destinations near a delivery start point” (¶ [0068]); “The GPS (Global Positioning System sensor) 22 calculates the present position of the delivery person terminal 2 by using radio waves from a GPS satellite” (¶ 0190]); “the delivery person terminal 2 may be realized using an information processing apparatus installed on a delivery vehicle used by the delivery person. For example, the delivery person terminal 2 may be implemented in an ECU (Electronic Control Unit)” (¶ [0179]).  
	
	Thus, Nishikawa teaches a system configured to determine the current location of a delivery person/delivery vehicle by determining a GPS location of a delivery terminal installed in the delivery vehicle. Further, the system is configured to determine a plurality of candidate delivery start points at which the delivery person may park/stop the delivery vehicle to deliver packages from the vehicle. The system may determine a delivery start point from among the candidates and even select an alternative from among the candidates in a case where the delivery vehicle cannot stop at the initially selected delivery start point; equivalent to determining a vehicle location of a delivery vehicle, wherein the delivery vehicle carries a plurality of delivery items and determining one or more candidate stopping locations based on the vehicle location.

 Selecting a stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets, comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, or a combination thereof.
	Nishikawa teaches “each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see abstract); “it is necessary to calculate the delivery route taking into account not only a travel distance but also package information as to the size or weight of packages actually carried by the delivery person “ (¶ [0070]); “ the optimum delivery route may be calculated further taking into account a physical load on the delivery person” (¶ [0071]); “system further includes a weather information providing server 3.” (¶ [0305]); “the control unit 15 of the server 1 acquires the weather information from the weather information providing server 3 […]  In S103, the control unit 15 determines whether or not the weather is bad based on the weather information acquired in S102.” (¶ [0310]); “In S104 the control unit 15 refers to the weather distance DB 320 and sets the total walkable distance according to the determination result in S103. Here, when the determination result in S103 indicates a bad weather, 0.5 km is set as the total walkable distance,” (¶ [0311]); “In S105, the process A is executed. As a result, a delivery route is determined” (¶ [0312]); “In S107, the control unit 15 determines whether or not the total distance calculated in S106 is smaller than the total walkable distance set in S104. In a case where the total distance is smaller than the walkable distance (YES in S107), the delivery route determined in S105 has a proper total distance for the current weather, and thus this delivery route is employed as the optimum delivery route, and the process is ended” (¶ [0313]); 
	The Examiner notes that the Applicant discloses “the system 100 can gather and process static and dynamic data sets (e.g., including delivery location data, parking location attributes, vehicle attributes, delivery item attributes, driver/passenger attributes, traffic attributes, weather attributes, etc.) to find the best stopping location” (Specification - ¶0038]).
	Thus, Nishikawa teaches a system configured to generate candidate delivery routes which include a delivery start point from which the delivery person may park/stop the delivery vehicle. The system may determine a candidate delivery route (including the delivery start point) based on size or weight of the packages to be delivered by the delivery person and weather information that is collected from a weather information providing server. A generated delivery route may then be selected as an optimum delivery route if the delivery route satisfies pre-established thresholds; equivalent to determining a selected stopping location from among the one or more candidate stopping location based on processing static and dynamic data sets comprising delivery location data, parking location attributes, vehicle attributes, delivery item attributes, or a combination thereof.

Wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the stopping location, based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof;
	Nishikawa teaches “First package information indicating a size or weight of each of packages and first delivery route information indicating first delivery routes are acquired from a memory, where each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see Abstract); “among candidates for the delivery start point, a candidate for the delivery start point located closest to the current position of the delivery person is determined as the delivery start point” (¶ [0129]); “packages are carried on foot after a delivery vehicle is stopped” (¶ [0069); “delivery person terminal 2 may be realized using an information processing apparatus installed on a delivery vehicle used by the delivery person. For example, the delivery person terminal 2 may be implemented in an ECU (Electronic Control Unit) or a car navigation system provided on the delivery vehicle” (¶ [0179]); “When the delivery vehicle arrives at the delivery start point, the delivery person terminal 2 transmits the delivery start point to the server 1 (S1101) […] A current position detected by the GPS 22 is compared to the delivery start point stored in the memory 21“ (¶ [0219]); “delivery person terminal 2 acquires position information indicating the position of the delivery vehicle from the GPS sensor disposed on the delivery vehicle. When the position information indicates that the delivery vehicle has been stopped for a predetermined period or longer, it is determined that the delivery person has got off the delivery vehicle, and the delivery person terminal 2 transmits a getting-off signal to the server 1. “ (¶ [0392]); “When the control unit 15 of the server 1 acquires the getting-off signal transmitted from the delivery person terminal 2, the control unit 15 identifies one or more recipients of packages to be delivered by the delivery person after this delivery person gets off the delivery vehicle” (¶ [0393]); “the control unit 15 may extract packages to be delivered to destinations whose distance from the delivery start point is equal to smaller than a threshold value from the package DB 31 and the customer DB 32, and the control unit 15 may identify the recipients of the extracted packages from the customer DB 32.” (¶ [0394]). 
	Thus, Nishikawa teaches a system configured to determine when a delivery vehicle has stopped at a delivery start point based on receiving GPS sensor information from a terminal device installed in the delivery vehicle, and subsequently identifying recipients and corresponding packages thereof that are to be delivered from the delivery start point; equivalent to wherein the plurality of delivery items is determined dynamically based on detecting that the delivery vehicle has stopped at the stopping location, based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof.

	Generating a delivery route […] starting from and ending at the selected stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load; and producing […] the corresponding delivery route as an output.
	Nishikawa teaches “each of the first delivery routes starts from a delivery start point, passes through destinations to which the packages are to be delivered, and ends at the delivery start point” (see Abstract); “FIG. 42 is a diagram illustrating an example of a delivery route RO. In this example, the delivery route RO starts from a point X at a delivery start point, passes through a house of A at a destination and further a house of B at a next destination, ant finally returns to the point X” (¶ [0399]); “the determined first delivery route is displayed on a display of the first information terminal, and wherein a delivery person delivers the packages to the destinations along the determined first delivery route” (¶ [0006]); “displayed on the information terminal of the delivery person” (¶ [0083]).
	Thus, Nishikawa teaches a system configured to generate a first delivery route that begins at a delivery start point (stopping location), passes though destinations to which packages are to be delivered, and end at the delivery start point; equivalent to generating a delivery route starting from and ending at the stopping location based on respective delivery locations of the subset of the plurality of delivery items of the load. Further, Nishikawa teaches that the first delivery route may be displayed to a terminal device associated with the delivery person; equivalent to producing the corresponding delivery route as an output. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features for determining the current location of a delivery vehicle, selecting a stopping point/delivery start point from among a plurality of candidate delivery start points based on processing static and dynamic data sets, determining when a delivery vehicle has stopped at a delivery stop point based on receiving GPS sensor information from a terminal device installed in the delivery vehicle, determining a set of packages to be delivered from the delivery stop point whose distance from the start point are equal to or less than a threshold value, generating a delivery route  starting from and ending at the selected stopping location based on respective delivery locations of the set of packages, and producing the corresponding delivery route as an output as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for selecting a stopping point closest to a delivery destination from among a plurality of candidate stopping points based on static and dynamic data sets further enables a delivery person “to efficiently deliver packages” (¶ [0131]). Further, one of ordinary skill in the art would have been motivated to make these modifications to the system of Luckay with the purpose of “improving the efficiency of the delivery work of the delivery person” (¶ [0412]), as suggested by Nishikawa. Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and characteristics; namely, they are both systems directed towards generating delivery routes for delivery vehicles that include stopping points along the delivery route.

	Luckay/Nishikawa does not explicitly teach prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations; wherein the one or more map attributes classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot. 

	However, Sasidharan teaches the following: 
Prioritizing the one or more candidate stopping locations for recommending as the selected stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations; wherein the one or more map attributes are obtained from a map database, and classify the one or more stopping locations as a reserved delivery spot, a generic parking spot, or a non-parking spot. 
	Sasidharan teaches “processor optimizes the delivery route for a set of delivery fulfillment request. The optimization of the delivery route focuses on achieving the goal of allowing a delivery personnel to perform deliveries to multiple delivery locations within the set of delivery requests while the delivery vehicle remains parked at a parking space. The processor identifies an optimal (i.e., best) parking space for the delivery vehicle to achieve the goal” (¶ [0043]); “ The best parking space may be determined by evaluating which of the available parking spaces in the region” (¶ [0014]); “delivery management server 150 may include a plurality of databases for storing information used in the processing of the delivery fulfillment requests. The databases may include […] parking database 256” (¶ [0027]); “parking database 256 may store parking information for regions within a geographical area. The parking information may include parking availability, no parking zones, and loading-unloading parking zones” (¶ [0033]). 

	Thus, Sasidharan teaches a system configured to optimize a delivery route for a set of delivery requests and identifying a best available parking spot in a delivery region that allows a delivery personnel to perform multiple deliveries from the parked delivery vehicle. Further, the system selects the best available parking spot based on processing information from a parking database that stores parking information indicative of parking availability and no parking zones in each geographic region; equivalent to prioritizing the one or more candidate stopping locations for recommending as the stopping location of the delivery vehicle based on one or more map attributes of the one or more stopping locations; wherein the one or more map attributes are obtained from a map database and classify the one or more stopping locations as a non-parking spot. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa with the teachings of Sasidharan by incorporating the features of selecting a best available parking spot based on the processing of parking information indicative of parking availability and no-parking zones within a geographic region, as taught by Sasidharan. One of ordinary skill in the art would have been motivated to have modified the system of Luckay/Nishikawa with a feature for selecting a parking spot as an optimal parking spot based on information that indicates parking availability and no-parking zones when one considers “a lot of time is lost in performing deliveries to dense urban areas while searching for temporary parking spaces and having to re-park the delivery vehicle at a new parking space for each delivery location” (¶ [0043]) and, as such, this modification would  “improve efficiency of the delivery performance by reducing/quashing the time lost to parking and re-parking the delivery vehicle” (¶ [0043]), as suggested by Sasidharan.   

	Luckay/Nishikawa/Sasidharan does not explicitly teach selecting a stopping location from among the one or more candidate stopping locations based on availability obtained from computer visioning.

	However, Hicok teaches the following:
Selecting a stopping location from among the one or more candidate stopping locations based on availability obtained from computer visioning […]; 
	Hicok teaches a “shuttle may follow a predefined route, which may be termed a “virtual rail”, which is typically altered or deviated from minimally or only in specific conditions […] the vehicle is constantly using its sensor suite to survey its environment in order to update a predefined virtual rail (if necessary, to take environmental changes into the account) and also to detect dynamic objects such as parked cars, pedestrians, animals, etc” (¶ [0029]); “sensors may include a LIDAR sensor array, and the controller dynamically maps the environment around the vehicle using the LIDAR sensor array” (¶ [0042]); “The shuttle may stop at any point along the route, including unplanned stops” (¶ [0030]); “the system preferably includes an AI Dispatcher (“AID”) that controls the system, sets and adjust routes […]  The AID may perform AI-enabled simulations that model pedestrians, third-party traffic and vehicles, based on the environmental conditions […] The AID may also be used as a setup-utility, to determine the optimal location of system stops/stations” (¶ [0035]).
	Thus, Hicok teaches a system configured to generate routes for vehicles, each including a plurality of stops. Each vehicle may comprise a sensor suit configured to survey/monitor its environment and detect dynamic objects (parked cars, pedestrians, etc.) in order to update the predefined routes. The sensor suite may include LIDAR sensor arrays. Further, the system includes an AI Dispatcher (AID) that is configured to set and adjust the routes based on the sensed environmental conditions in order to determine the optimal location of stops for the vehicles; equivalent to selecting a stopping location from among the one or more candidate stopping locations based on availability obtained from computer visioning. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa/Sasidharan with the teachings of Hicok by incorporating the features for determining optimal vehicle stop locations along a route for a particular vehicle with consideration to environmental conditions/dynamic objects that are detected by the vehicle’s sensor suite (LIDAR sensor array), as taught by Hicok, into the system of Luckay/Nishikawa/Sasidharan that is configured to select a parking spot as an optimal parking spot based on a plurality of information including indications of parking availability and no-parking zones. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Luckay/Nishikawa/Sasidharan to select an optimal parking spot with consideration to information that is gathered and detected by a vehicle sensor suite, such as sensed dynamic objects including parked vehicles, pedestrians, and animals. One of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “improve the overall traffic safety” (¶ [0269]), as suggested by Hicok, and further “improving the efficiency of the delivery work of the delivery person” (¶ [0412]), as suggested by Nishikawa. 

Claim 4: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay teaches the following:
Determining one or more respective subsets of the plurality of delivery items for the […] stopping locations; presenting a user interface depicting the one or more respective subsets of the plurality of delivery items […]. 
	Luckay teaches “FIG. 11 is a flowchart depicting a process 1100 for dividing a set of item transactions into a first manual set of transactions and a second ADM assisted set of transactions” (¶ [0101]); “The scheduling and control computer 755 may be configured to display a manifest on the manifest display 770” (¶ [0082]); “a manifest is generated for delivery of the set of item transactions, including items in the first and second sets. Portions of the manifest may be displayed on the manifest display 720 […] For example, the portions of the manifest relating to the first set of item transactions may be displayed, to provide guidance to the human operator as to which items should be manually delivered and where. The manifest may also provide indications of the stop locations discussed above, including stop locations to facilitate delivery/pick up of items in the first set of transactions, and also in some aspects to facilitate drop-off or pick-up of ADUs to facilitate execution of item transactions in the second set.” (¶ [0100]).
	Thus, Luckay teaches that a set of item transactions may be split into a first set of transactions and a second set of transactions, where a control computer of the mothership is configured to display a manifest including information associated with stopping locations for items in the first and second item sets via a manifest display; equivalent to determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations; presenting a user interface depicting the one or more respective subsets of the plurality of delivery items. 

	Although Luckay teaches a system configured to determine subsets of items (a first/second set of item transactions) to be delivered at a stop location, Luckay does not explicitly teach determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations. However, Nishikawa teaches the following:

Determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations; presenting a user interface depicting the one or more respective subsets of the plurality of delivery items […].
	Nishikawa teaches “among candidates for the delivery start point, a candidate for the delivery start point located closest to the current position of the delivery person is determined as the delivery start point” (¶ [0129]); “the control unit 15 may extract packages to be delivered to destinations whose distance from the delivery start point is equal to smaller than a threshold value from the package DB 31 and the customer DB 32, and the control unit 15 may identify the recipients of the extracted packages from the customer DB 32.” (¶ [0394]); “when the control unit 15 detects that the delivery vehicle has reached the delivery start point and acquires the getting-off signal from the delivery person terminal 2, the control unit 15 identifies the recipients using the above-described method” (¶ [0395]); FIG. 9 is a diagram illustrating an example of an optimum delivery route displayed on a display screen G1 of the delivery person terminal 2. In this example, a delivery route is displayed along which the delivery person is to walk to deliver two packages L1 and L2 indicated by the package IDs “1234-5678-90” and “0987-6543-21” (¶ [0212]).
	Thus, Nishikawa teaches a system configured to determine a delivery start point from among a plurality of candidate delivery start points, detect when the vehicle has stopped at the selected candidate delivery start location, subsequently identify recipients and corresponding packages thereof that are to be delivered from the delivery start point, and display information on the delivery person terminal indicative of an optimal walking route to deliver the identified packages from the delivery start point; equivalent to determining one or more respective subsets of the plurality of delivery items for the one or more candidate stopping locations and presenting a user interface depicting the one or more respective subsets of the plurality of delivery items.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features for identifying a subset of items to be delivered from a selected candidate delivery point upon detecting that the delivery vehicle has stopped at the candidate delivery point and displaying information on a delivery person terminal indicative of an optimal walking route to deliver the identified packages from the delivery vehicle at the delivery start point, as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make this modification when one considers that such features “make it possible to achieve high efficiency in delivering packages by the delivery person on foot” (¶ [0216]), as suggested by Nishikawa. Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and characteristics; namely, they are both systems directed towards generating delivery routes for delivery vehicles that include stopping points along the delivery route.

Claim 6: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay teaches the following:
Wherein the one or more delivery capabilities include […] a maximum weight […] be carried by the delivery means in the load. 
	Luckay teaches “The range of each ADU may depend on the […] weight of item to be delivered by the ADU” (¶ [0099]), “In block 1105 a number of ADUs available for delivery is determined […] ADUs in the freight bay 760 for example may periodically transmit a wireless signal allowing their presence in the freight bay to be detected. […] this wireless signal (or another) may further indicate the ADU's […] an indication of the ADU's range […] The scheduling and control computer 755 may then utilize the signals to determine the number of ADUs available for delivery” (¶ [0102]); “In block 1110, a subset of item transactions that can be performed by an ADU is determined […] In some aspects, each item transaction may include one or more characteristics associated with the item origin/destination associated with the transactions.” (¶ [0103]); “the human carrier can deliver items which are too heavy or bulky for an ADU 910” (¶ [0092]). 
	Thus, Luckay teaches that a second set of stops for delivering a second set of item transactions by ADUs may be determined. Further, the system may determine a number of ADUs available for performing deliveries from the second set of item transactions based on an indication of each ADU’s range, where an ADU’s range depends on the weight of an item to be delivered. Further, Luckay teaches that an item that is determined to be too heavy for an ADU may instead be assigned to a human carrier for delivery. Therefore, an ADU may be determined to be available for the delivery of an item when the weight of said item does not exceed some amount that would cause the ADU range to be inadequate to perform the delivery; equivalent to wherein the one or more delivery capabilities include a maximum weight.

Claim 11: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay teaches the following:
Wherein the delivery means includes at least one delivery person, at least delivery drone, or a combination thereof. 
	Luckay teaches “methods and systems may receive a set of item delivery transactions and divide the transactions into those that will be delivered by a human item carrier and those that will be delivered and/or picked-up by an ADU” (¶ [0007]); “the autonomous delivery units may fly from the mothership 105 to the item origins/destinations 102 a-e” (¶ [0051]). 

Claim 12: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay teaches the following:
Wherein one or more delivery capability attributes includes an availability of a delivery aid, and wherein the subset of the plurality of the delivery items is further determined based on the availability of the delivery aid. 
	Luckay teaches “Employing a system of ADUs 910 and human carriers can improve the efficiency of completing a delivery route by enabling ADUs 910 to deliver to points along the route that would be more costly or time consuming for a human carrier to reach” (¶ [0092]); In block 1105 a number of ADUs available for delivery is determined. In some aspects, this information […] may further indicate the ADU's battery charge level and/or model number, and/or an indication of the ADU's range […] scheduling and control computer 755 may then utilize the signals to determine the number of ADUs available for delivery” (¶ [0102]); “In block 1110, a subset of item transactions that can be performed by an ADU is determined.” (¶ [0103]).   
	Thus, Luckay teaches a mothership that may deploy ADUs to assist a human carrier to complete a delivery route by deploying the ADUs to deliver to points along the route that are costly and time consuming for the human carrier to reach, where a number of available ADUS may be determined and a subset of item transactions that can be performed by the available ADUs is subsequently determined. These features are considered equivalent to wherein one or more delivery capability attributes includes an availability of a delivery aid, and wherein the subset of the plurality of the delivery items is further determined based on the availability of the delivery aid.
	
Claim 14: Luckay teaches the following:
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following:
	Luckay teaches “a computer-implemented method for automated transfer of items, the method comprises under control of one or more processors of a mothership […]” (¶ [0022]); “A computer program product can perform certain operations presented herein. For example, such a computer program product can be a computer readable tangible medium having instructions tangibly stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein” (¶ [0122]).
	Thus, Luckay teaches a system comprising a computer program product/computer readable tangible medium having instructions that are executable by one or more processors to perform the functions of the system; equivalent to at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform the disclosed functions. 

	The remaining limitations of claim 14 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 14 are rejected for the same reasons and rational as discussed above with regards to claim 1. 

Claim 17: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 17 are substantially similar and analogous to the limitations recited in claim 4. Thus, the limitations of claim 17 are rejected for the same reasons and rational as discussed above with regards to claim 4.

Claim 18: Luckay teaches the following:
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps:
	Luckay teaches “a computer-implemented method for automated transfer of items, the method comprises under control of one or more processors of a mothership […]” (¶ [0022]); “A computer program product can perform certain operations presented herein. For example, such a computer program product can be a computer readable tangible medium having instructions tangibly stored (and/or encoded) thereon, the instructions being executable by one or more processors to perform the operations described herein” (¶ [0122]).
	Thus, Luckay teaches a system comprising a computer program product/computer readable tangible medium having instructions that are executable by one or more processors to perform the functions of the system; equivalent to a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the disclosed steps.

	The remaining limitations of claim 18 are substantially similar and analogous to the limitations recited in claim 1. Thus, the remaining limitations of claim 18 are rejected for the same reasons and rational as discussed above with regards to claim 1. 

Claim 19: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 18. Further, Luckay does not explicitly teach, however Nishikawa does teach, the following:

Wherein the detecting that the delivery vehicle has stopped is based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof. 
	Nishikawa teaches “delivery person terminal 2 may be realized using an information processing apparatus installed on a delivery vehicle used by the delivery person. For example, the delivery person terminal 2 may be implemented in an ECU (Electronic Control Unit) or a car navigation system provided on the delivery vehicle” (¶ [0179]); “When the delivery vehicle arrives at the delivery start point, the delivery person terminal 2 transmits the delivery start point to the server 1 (S1101) […] A current position detected by the GPS 22 is compared to the delivery start point stored in the memory 21“ (¶ [0219]);” delivery person terminal 2 acquires position information indicating the position of the delivery vehicle from the GPS sensor disposed on the delivery vehicle. When the position information indicates that the delivery vehicle has been stopped for a predetermined period or longer, it is determined that the delivery person has got off the delivery vehicle, and the delivery person terminal 2 transmits a getting-off signal to the server 1“ (¶ [0392]).
	Thus, Nishikawa teaches a system configured to detect that a vehicle is stopped at a delivery start point based on receiving GPS sensor information from a terminal device installed in the delivery vehicle; equivalent to wherein the detecting that the delivery vehicle has stopped is based on one or more sensors of the delivery vehicle, a device associated with the delivery vehicle, or a combination thereof. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay with the teachings of Nishikawa by incorporating the features for determining the current location of a delivery vehicle, selecting a stopping point/delivery start point from among a plurality of candidate delivery start points based on processing static and dynamic data sets, determining when a delivery vehicle has stopped at a delivery stop point based on receiving GPS sensor information from a terminal device installed in the delivery vehicle, and determining a set of packages to be delivered from the delivery stop point whose distance from the start point are equal to or less than a threshold value as taught by Nishikawa. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature for selecting a stopping point closest to a delivery destination from among a plurality of candidate stopping points based on static and dynamic data sets further enables a delivery person “to efficiently deliver packages” (¶ [0131]). Further, one of ordinary skill in the art would have been motivated to make these modifications to the system of Luckay with the purpose of “improving the efficiency of the delivery work of the delivery person” (¶ [0412]), as suggested by Nishikawa. Further, one of ordinary skill in the art would have recognized that the teachings of Nishikawa are compatible with the system of Luckay as they share capabilities and characteristics; namely, they are both systems directed towards generating delivery routes for delivery vehicles that include stopping points along the delivery route.

Claim 24: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 24 are substantially similar and analogous to the limitations recited in claim 6. Thus, the limitations of claim 24 are rejected for the same reasons and rational as discussed above with regards to claim 6.

Claim 28: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 28 are substantially similar and analogous to the limitations recited in claim 11. Thus, the limitations of claim 28 are rejected for the same reasons and rational as discussed above with regards to claim 11.

Claims 7 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Sasidharan et al. U.S. Publication No. 2021/0090023, hereafter known as Sasidharan, in further view of Hicok et al. U.S. Publication No. 2019/0265703, hereafter known as Hicok, in further view of Barrara et al. U.S. Publication No. 2018/0089621, hereafter known as Barrara. 

Claim 7: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay/Nishikawa/Sasidharan/Hicok does not explicitly teach, however Barrara does teach, the following:

Wherein the subset of the plurality of delivery items is determined based further one availability data for one or more recipient, and wherein the availability data indicates […] a real-time availability […] of the one or more recipients to receive a delivery item. 

	Barrara teaches “FIG. 5 shows an illustrative process for delay accommodation. In this illustrative example, the process reorganizes a driver's delivery schedule to accommodate for a delay. This is most useful in scenarios where a driver has multiple delivery orders in a close locale” (¶ [0065]); “In this example, the driver is already on the road, and the process receives indication that a customer is delayed 501. If the driver has multiple orders 503, the process continues with re-routing” (¶ [0066]); “the process could make accommodation for a “hand off” of the order. For example, the process could select a parking lot along the common route and confirm that both parties are ok with exchanging goods at the designated location.” (¶ [0051]); “FIG. 3 shows an illustrative process for customer and driver coordination. In this illustrative example, the process will track both the customer and a delivery driver” (¶ [0046]); “While the customer is traveling, the customer may encounter unexpected delays […] Since the navigation process can estimate an arrival based on observed developing changes, if a delay in arrival at the destination is greater than a threshold tolerance 305 (e.g., 5-10 minutes), the process can send an update” (¶ [0048]). 
	 
	Thus, Barrara teaches a system wherein a delivery driver may be assigned multiple delivery orders in a close locale, and a subset of delivery orders (belonging to a delayed customer) may be identified for being “handed off” by the delivery driver at a particular stopping location (parking lot) based on a determination that the customer will be delayed; equivalent to wherein the subset of the plurality of delivery items is determined based further one availability data for one or more recipient, and wherein the availability data indicates a real-time availability of the one or more recipients to receive a delivery item.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa/Sasidharan/Hicok with the teachings of Barrara by incorporating a feature for determining a subset of delivery orders to be delivered at a particular stop location based on a determination that a corresponding recipient of the delivery order will be unavailable/delayed according to real-time information associated with the recipient, as taught by Barrara. One of ordinary skill in the art would have been motivated to make this modification to the system of Luckay with the purpose to “allow for dynamic accommodation of unexpected customer delay” (¶ [0055]) such that “customers can realize an improved ordering and delivery process” (¶ [0070]), as suggested by Barrara. 

Claim 25: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 25 are substantially similar and analogous to the limitations recited in claim 7. Thus, the limitations of claim 25 are rejected for the same reasons and rational as discussed above with regards to claim 7.

Claims 9 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Sasidharan et al. U.S. Publication No. 2021/0090023, hereafter known as Sasidharan, in further view of Hicok et al. U.S. Publication No. 2019/0265703, hereafter known as Hicok, in further view of Mason et al. U.S. Publication No. 2011/0238457, hereafter known as Mason. 

Claim 9: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay/Nishikawa/Sasidharan/Hicok does not explicitly teach, however Mason does teach, the following:

Wherein the navigation routine engine uses a delivery distance […] as a cost function. 
	Mason teaches “method can further include calculating an energy use estimate or energy use cost for each of the candidate transportation routes” (¶ [0004]); “method can further include determining a plurality of candidate transportation routes from the current location of the vehicle to a destination waypoint location and calculating an energy use estimate or energy use cost for each of the candidate transportation routes” (¶ [0007]); “The energy use cost function can be an objective function or the like that is based on one or more energy use factors such as terrain or elevation […] distance […] cost function can compute a value for each route or route leg that represents the energy cost of that route” (¶ [0050]) “the route with the lowest energy use cost is selected as the preferred route” (¶ [0053]). 
	Thus, Mason teaches an energy use cost function that can compute a value for a plurality of candidate routes based on a one or more factors including a distance of the route, and select a preferred route based on the energy use cost; equivalent to wherein the navigation routine engine uses a delivery distance as a cost function. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa/Sasidharan/Hicok with the teachings of Mason by incorporating the feature of an energy use cost function that can compute a value for a plurality of candidate routes based on a distance of the route and select a preferred route based on the energy use cost, as taught by Mason, into the system of Luckay/Nishikawa/Sasidharan that is configured to plan a route to deliver a set of item transactions. One of ordinary skill in the art would have been motivated to make such a modification with the purpose “reduce energy costs and improve the environment” (¶ [0045]), as suggested by Mason.

Claim 26: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 26 are substantially similar and analogous to the limitations recited in claim 9. Thus, the limitations of claim 26 are rejected for the same reasons and rational as discussed above with regards to claim 9.
  
Claims 10 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Sasidharan et al. U.S. Publication No. 2021/0090023, hereafter known as Sasidharan, in further view of Hicok et al. U.S. Publication No. 2019/0265703, hereafter known as Hicok, in further view of Perez U.S. Publication No. 2020/0250592, hereafter known as Perez.

Claim 10: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay/Nishikawa/Sasidharan/Hicok does not explicitly teach, however Perez does teach the following:

Wherein the subset of the plurality of delivery items is further based on a stopping time restriction associated with the selected stopping location. 
	Perez teaches “A typical item delivery service involves stopping at various locations on a route within a certain service area and providing services at each stop. Each service stop may involve delivery of one or more items” (¶ [0029]); “the route planning module 230 or the parking reservation module 235 may access the parking reservation location database 240 to determine if any delivery locations associated with the items to be delivered on a given day have been identified as locations where a parking reservation may make the delivery of an item to the location more efficient” (¶ [0055]); “parking reservation module 235 may be configured to request one or more parking reservations (¶ [0058]); “the parking reservation request may comprise a time, time range, and/or time range window for the parking reservation […] a parking reservation request may request a particular parking reservation for 2:00 to 2:15 pm.” (¶ [0061]); “the parking reservation module 235 may provide the route planning module 230 with a list of one or more delivery locations for one or more items to be delivered for which a parking reservation may facilitate the delivery of an item to the one or more delivery locations” (¶ [0059]).

	Thus, Perez teaches a system configured to generate a dispatch plan comprising a sequence of stops along a route, where each stop involves the delivery of one or more items. Further, the system may provide a route planning module with a list of one or more delivery locations for one or more items to be delivered such that one or more parking reservations may be requested for a particular time range window and the one or more items may be delivered from corresponding reserved parking locations; equivalent to determining the subset of the plurality of delivery items is further based on a stopping time restriction associated with the selected stopping location.

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa/Sasidharan/Hicok with the teachings of Perez by incorporating the feature for determining a subset of items to be delivered at each of the stopping locations associated with respective parking reservations for a particular time frame window, as taught by Perez. One of ordinary skill in the art would have been motivated to make this modification when one considers that “the delivery vehicle driver may more efficiently deliver an item to the delivery location” (¶ [0031]), as suggested by Perez. 

Claim 27: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 27 are substantially similar and analogous to the limitations recited in claim 10. Thus, the limitations of claim 27 are rejected for the same reasons and rational as discussed above with regards to claim 10.

Claims 13, 21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Luckay et al. U.S. Publication No. 2018/0158018, hereafter known as Luckay, in view of Nishikawa et al. U.S. Publication No. 2021/0035064, hereafter known as Nishikawa, in further view of Sasidharan et al. U.S. Publication No. 2021/0090023, hereafter known as Sasidharan, in further view of Hicok et al. U.S. Publication No. 2019/0265703, hereafter known as Hicok, in further view Bolton et al. U.S. Patent No. 10,198,707, hereafter known as Bolton. 

Claim 13: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay/Nishikawa/Sasidharan/Hicok does not teach, however Bolton does teach, the following:

Wherein the subset of the plurality of delivery items is further determined based on a delivery service level of the plurality of delivery items. 
	Bolton teaches “systems and methods for facilitating synchronized delivery of shipments/items scheduled to be delivered to multiple serviceable points located nearby one another” (see Abstract); “the carrier may analyze dynamic information/data relating to shipments/items that are forecasted […] to be delivered to the address or nearby addresses […]  the dynamic information/data includes information/data for forecasted shipments/items and may include a ship date, an origin address, destination address, service level […]  Using this information, a carrier may determine whether the new shipment/item delivery (e.g., tagalong shipment) could be synchronized with one or more shipments/items already forecasted for delivery to the address or nearby addresses” (col. 18: 64- col. 19: 15); “the system may additionally be configured to identify one or more optimal park positions for servicing one or more serviceable points […] the optimal park position may be based upon a determination that a particular vehicle operator is scheduled to visit two or more associated serviceable points on a single day […]  Upon determining that a delivery vehicle operator is scheduled to visit two or more associated serviceable points within walking distance of one another, the system may identify an optimal park position for parking the vehicle in order to service all of the grouped serviceable points without needing to move the vehicle”  (col. 57: 62 – col. 58: 10).
	Thus, Bolton teaches a system that may facilitate the synchronized delivery of a subset of items that are to be delivered to serviceable points located nearby one another, such that a delivery driver may park their vehicle at an optimal park position for servicing the subset of delivery items that are selected for synchronized delivery. Further, the shipment/items may be determined/selected for synchronized delivery from an optimal park position based on dynamic information/data including a ship date, destination address, and service level; equivalent to wherein the subset of the plurality of delivery items is further determined based on a delivery service level of the plurality of delivery items.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa/Sasidharan/Hicok with the teachings of Bolton by incorporating the features for selecting a subset of shipments to be synchronized for delivery based on a service level associated with the shipments and determining said subset of shipments are to be delivered from an optimal park position, as taught by Bolton, into the system of Luckay/Nishikawa/Sasidharan/Hicok that is configured to determine a set of item transactions to be delivered at each of a plurality of stopping locations. One of ordinary skill in the art would have been motivated to make this modification when one considers “the customer's experience may also be enhanced because the customer can receive a single delivery with multiple shipments/items versus multiple shipments/items on possibly different days, at different times and/or by different carriers” (col. 19: 22-26), as suggested by Bolton. 

Claim 21: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 1. Further, Luckay/Nishikawa/Sasidharan does not explicitly teach, however Bolton does teach, the following:

	Wherein the selected stopping location minimizes a delivery cost function based on a delivery distance and/or delivery time.
	Bolton teaches “Shipments/items scheduled to be delivered to serviceable points satisfying predefined delivery time and/or delivery distance criteria/thresholds may be synchronized to minimize the amount of time spent by carrier personnel in delivering the shipments […] shipments/items scheduled to be delivered to serviceable points positioned in sufficient proximity that the vehicle operator need not move the vehicle between deliveries (such that the delivery operator walks between service points to make the multiple deliveries) may be identified as being within a car stop proximity ” (col. 49: 4-17); “the optimal park position may be identified with consideration of the amount of estimated cost involved in moving the vehicle to separate park positions to service each of the associated serviceable points (e.g., the cost in fuel to start and move the vehicle; the cost of the vehicle operator's time to get into the vehicle, buckle his or her seat belt, turn on the vehicle, drive the vehicle; and/or the like); and the estimated cost of having the vehicle operator walk between serviceable points (e.g., the cost of the drivers' time to walk from the vehicle, to each serviceable point, and to return to the vehicle). Accordingly […] the system may identify an optimal park position from which all of the associated serviceable points are within the predefined walking distance from the vehicle” (col. 58: 10-24).
	Thus, Bolton teaches a system configured to identify an optimal parking position from which a driver can deliver shipments to multiple serviceable points without having to move the vehicle. The system may consider the estimated cost of having driver walk between the serviceable points (e.g., the cost of the driver’s time to walk to each serviceable point) and, accordingly, identify the optimal park position as a park position from which all of the associated serviceable points are within a predefined walking distance from the vehicle (therefore minimizing the amount of time spent by the driver/the cost of the driver’s time); equivalent to wherein the selected stopping location minimizes a delivery cost function based on a delivery time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Luckay/Nishikawa/Sasidharan/Hicok with the teachings of Bolton by incorporating the features for estimating a cost of having a driver walk between a plurality of serviceable points to delivery shipments (e.g., the cost of the driver’s time to walk to each serviceable point) and, accordingly, identify an optimal park position from which all of the associated serviceable points are within a predefined walking distance from the vehicle (therefore minimizing the cost of the driver’s time), as taught by Bolton, into the system of Luckay/Nishikawa/Sasidharan/Hicok that is configured to select stopping points for a delivery vehicle along a route. One of ordinary skill in the art would have been motivated to make this modification to the system of Luckay/Nishiwaka/Sasidharan/Hicok, by incorporating the teachings of Bolton, when one considers that such a modification “not only improves efficiency of the deliveries, it also reduces fuel consumed and emissions per shipment/item” (col. 1: 20-22), as suggested by Bolton. 

Claim 23: Luckay/Nishikawa/Sasidharan/Hicok teaches the limitations of claim 14. Further, the limitations of claim 23 are substantially similar and analogous to the limitations recited in claim 21. Thus, the limitations of claim 23 are rejected for the same reasons and rational as discussed above with regards to claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
 /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628